PER CURIAM.
No error is shown whatsoever in the appellant’s convictions for second-degree murder, attempted second-degree murder, unlawful display of a firearm, and shooting into an occupied vehicle. We agree with appellant, however, that none of the stated reasons were valid grounds for departure from the sentencing guidelines: (1) emotional trauma to the surviving victims, see State v. Rousseau, 509 So.2d 281 (Fla. 1987); (2) unreasonable risk of injury to others on a public street, see Bulger v. State, 537 So.2d 672 (Fla. 1st DCA 1989); or (3) obtaining new identification documents after commission of the offenses, See Patten v. State, 531 So.2d 203 (Fla. 2d DCA 1988).
The convictions are affirmed; the sentences are vacated and the case remanded for resentencing within the guidelines.